DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on April 12, 2021.
Examiner's Statement of Reason for Allowance
Claims 2, 3 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to an Electronic Apparatus and Image Forming Apparatus Causing Display to Display Operation Procedure.
Claims 2, 3 and 7 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches “[2] […] a display controller that, based on the support information obtained from the support information storage by the support information manager, causes the display to display an operation procedure indicated by the operation procedure data included in the support information, wherein   
through the processor executing the control program, the control device further acts as a determiner that, when the display controller is in a state of causing the display to display the operation procedure indicated by the operation procedure data, collates the operation procedure with the user instruction received by the instruction receiver and determines whether the user instruction coincides with the operation procedure, and 
when the determiner determines that the user instruction does not coincide with the operation procedure, the display controller causes the display to display a notification reporting that the user instruction is deviated from the operation procedure.” along with all other limitations as required by independent claim 2.
“[7] […] a display controller that, based on the support information obtained from the sup- port information storage by the support information manager, causes the display to display an operation procedure indicated by the operation procedure data included in the support information, wherein 
the support information manager adds a title name and a support-information provider name to the support information, and causes the support information storage to store the support information, and 
when the instruction receiver receives the user instruction requesting display of the support information, the support information manager reads out the title name and a support information provider name stored in association with each piece of the support information stored in the support information storage, causes the display to display a list showing each piece of the support information, and reads out and obtains, when the instruction receiver receives from the user a user instruction to select one piece of support information from the list, the support information that the user instruction indicates from the support information storage.” along with all other limitations as required by independent claim 7.
Specifically, the closest prior art, Miyamoto (2016/0054866) and Ohta (2004/0162890), fails to either anticipate or render obvious the above underlined .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe (2006/0158686) teaches an image-forming system, including an image-forming device and a terminal device. The terminal device enables the image-forming device to form images based on image data. The terminal device includes: a determining portion; an acquiring portion; and a displaying portion. The determining portion determines whether bi-directional communication is possible between the terminal device and the image-forming device. The acquiring portion acquires, from the image-forming device, setup data related to a setup condition of the image-forming device when the determining portion determines that bi-directional communication is possible. The displaying portion displays data corresponding to the acquired setup data.
Yoshida (2006/0044587) teaches a multi-function peripheral (MFP) is provided with a scanner and a printer for operating a copy function, and a macro control unit and macro function unit for operating a macro function in order to reliably operating the macro function even for an event generated 
Umeda (2006/0031816) teaches in first and second data processing devices each of which stores an operation procedure to be executed through an operation unit and generates a macro for reproducing the stored operation procedure, the following processes are executed so that the macro generated in the first data processing device can be executed in the second data processing device of which the processing procedure is different from that of the first data processing device so as to acquire the same result. That is, the processing procedures of the first and second data processing devices are compared with each other, the processing procedure recorded in the macro is changed based on the compared result so that the macro generated in the first data processing device can be executed in the second data processing device, and the changed macro is actually executed in the second data processing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672